Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
This application, filed on 2/21/20, is a national stage entry of PCT/US2018/047353, filed on 8/21/18. A claim for foreign priority has been made to 2976819, filed on 8/21/17. A certified copy of the foreign priority application is of record. 

Status of Claims
Claims 1-9, 13, 19-23, 26-28, and 32-33 are pending as of 11/3/20. Claims 10-12, 14-18, 24-25, 29-31, and 34-38 have been canceled. 
Claims 1-9, 13, 19-23, 26-28, and 32-33 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 20-23 and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for modulating or inhibiting protein kinase activity in a subject, does not reasonably provide enablement for treating any protein kinase mediated diseases, disorders, and conditions in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164. Rodriguez, “Know the Most Common Types of Cancer”, Everyday Health, publ. online 2/8/2010, pp. 1-13; Wistuba et. al., Nature Rev., Clin. Oncology, vol. 8, pp. 135-141 (2011); Bhatia et. al., Nature Biotechnology, vol. 30(7), pp. 604-610 (2012); Kaiser, Science, vol. 337, pp. 282-284 (2012); Rose, Amer. J. Epidem., vol. 183(5), pp. 403-406, publ. 2016; Brettschneider et. al., Nat. Rev. Neurosci., vol. 16, pp. 109-120, publ. 2015; Lutz et. al., Cancer Res. Treat., vol. 39(2), pp. 548-552, publ. 2017; and Xu et. al., Blood, vol. 124(21), Abstract 3818, publ. 2014, are discussed. 

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
	
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method for treating any protein kinase mediated disease, disorder, or condition in a subject comprising administering a pharmaceutical composition comprising a compound of Formula I. Protein kinase mediated diseases, disorders, and conditions are highly diverse with respect to characteristics, patient populations, etiologies, symptoms, and therapies. Included within such a large group of diseases, disorders and conditions are any type of cancer, any neurological disease, any autoimmune disease, any allergic disease, any inflammatory disease, and any viral infection (see claims 32-33). The scope of the claims is therefore enormous. 

 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
The specification contains evidence supporting the activity of the compounds of formula I as inhibitors of the kinases TEC, ITK, TXK, and BTK. Nonetheless, there is considerable unpredictability in the art regarding treatment of the broad scope of diseases, disorders, and conditions as claimed.  More than 200 different types of cancers are known, with the 10 most commonly diagnosed cancers being non-melanoma skin cancer, lung cancer, breast cancer, prostate cancer, colorectal cancer, bladder cancer, melanoma, non-Hodgkin lymphoma (NHL), kidney cancer, and leukemia (see Rodriguez, pp. 1-4). Additionally, less common cancers include tumors of the pancreas, uterus, and thyroid, as well as sarcomas (Rodriguez, p. 4, last para). Bhatia et. al. teaches that clinically, cancer is not a single disease but several hundred different diseases (p. 606, middle col., beginning with last para-right col., top para). Bhatia et. al. teaches that one of the major challenges with developing cancer therapies is the heterogeneity of tumors, in terms of genetics, epigenetics, and phenotype (p. 604, see Title and left col., 1st para). Bhatia et. al. teaches that due to the heterogeneity of tumors, the same tumor in two different persons may not behave the same way (p. 604, left col., bottom para-middle col., top para). Circulating tumor cells represent a highly heterogeneous subset of cells derived from a primary tumor site, and it is still unknown which of these cells will go on to form metastases (p. 605, left col., 2nd para). Tumor heterogeneity has not yet been well-incorporated into treatment, as there is still much that remains to be discovered (p. 606, middle col., next to last para). 
Kaiser teaches a study was performed on homozygous twins using whole-genome sequencing to predict individuals at increased risk for developing cancer, and that according to st para; p. 283, right col., last para-p. 284, left col., top para). Kaiser teaches that targeted drugs for cancers can often stop being effective after several months, because drug resistant cancer cells continue to proliferate; even before a patient begins treatment, there are some cancer cells with random gene mutations that will enable resistance to targeted drugs (p. 284, left col., last para-middle col., middle para).  
Wistuba teaches that while many experts agree personalized medicine has enormous potential for treating cancer, many targeted chemotherapy agents have not yielded promising results in clinical trials (see Abstract). Wistuba teaches that although some significant advances have been made in the last several decades in improving survival rates of certain cancers, such as testicular, breast, and pediatric cancers, the survival rates for lung or colon cancers have not improved as much (p. 135, left col., 1st para). Wistuba teaches that because of the heterogeneous nature of most tumors, the ‘one-size-fits-all’ approach or a single drug regimen is less likely to be optimal for treating individuals with the same tumor type (p. 135, 1st para). Wistuba teaches every type of cancer has subsets that respond differently to treatment, due to differences in molecular changes and mechanisms (p. 135, 2nd para). Wistuba also teaches that most clinical applications currently involve use of a biomarker composed of a single genetic mutation, epigenetic modification, or gene amplification or translocation, which is often not sufficient to provide an optimal therapy as multiple genetic and/or epigenetic modifications, st para under ‘Biomarker discovery technologies’).
Rose teaches autoimmune diseases to comprise at least 80 distinct illnesses sharing the characteristic of an immune-mediated attack on the body’s own organs and tissues (Abstract). Rose further teaches autoimmune diseases to be clinically diverse (p. 403, left col., 2nd para). Rose teaches that although significant advancements have been made in the second half of the 20th century regarding therapies for autoimmune diseases, treatment is still hampered due to the likelihood of disease progression before clinical diagnosis occurs (Abstract). Autoimmune diabetes is characterized by autoantibodies, including antibodies to glutamic acid carboxylase, insulin, tyrosine phosphatase islet antigen 2, and ZnT8; in contrast, many autoantibodies are associated with systemic lupus erythematosus (p. 405, left col., 2nd para & last 2 lines-right col., top para). 
Brettschneider teaches neurodegenerative diseases as a major cause of disability and early death worldwide, in which no disease-modifying therapies currently exist (p. 109, left col., 1st para). Furthermore, different neurodegenerative diseases are associated with pathogenesis of distinct proteins, such as huntingtin for Huntington’s disease; amyloid-beta in Alzheimer’s disease; superoxide dismutase 1 for ALS; and alpha-synuclein in Parkinson’s disease (p. 112, Table 1). Brettschneider teaches that additionally, neuroprotective and anti-inflammatory therapies have largely proven ineffective (p. 117, left col., 1st para under Therapeutic implications). 
The instant claims also recite treatment of any viral infection with the compounds of formula I, and the specification provides evidence that these compounds have activity as BTK st para of Intro). Lutz teaches a patient who was undergoing therapy with the BTK inhibitor ibrutinib developed PML (p. 549, left col., last 2 para; p. 550, left col., 1st para-right col., last para). Lutz proposed inhibition of BTK results in repression of B-cell proliferation and survival, and that as B-cell immunity has an important role in controlling JCV replication, ibrutinib therapy may have triggered reactivation of JCV (p. 551, right col., last para-p. 552, left col., top para). 
As discussed previously, the claims encompass treating any autoimmune disease. Xu teaches ibrutinib was evaluated in a mouse model of scleroderma and a mouse model of chronic graft vs host disease, and although ibrutinib was effective in preventing induction of GVHD, ibrutinib therapy accelerated the onset and increased the severity of scleroderma (see Abstract). 

 (5) The relative skill of those in the art:
The relative skill of those in the art is high, such as a person having an MD with specialization in neurology, immunology, or oncology. Nonetheless, the art provides evidence of significant unpredictability in the art regarding treatment of the diseases, disorders, or conditions claimed. 

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Applicants have provided evidence supporting the activity of the compounds of formula I as inhibitors of TEC, ITK, TXK, and BTK as established in vitro (see Table 2 of the specification). However, there is no evidence that the wide scope of diseases, disorders, or conditions as claimed could be treated with any compound of formula I. Given the high level of unpredictability in the art, the knowledge that numerous diseases lack effective therapies (e.g., neurodegenerative diseases), and the lack of efficacy of another known BTK inhibitor for treatment of some of the diseases as claimed, there is a lack of direction and guidance for treatment of the full scope of conditions, diseases, and disorders claimed. 

(8) The quantity of experimentation necessary:
TEXConsidering the state of the art as discussed by the references above, particularly with regards to teachings of the prior art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.


Claims 1-9, 13, 19-23, 26-28, and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of formula I, or a pharmaceutical salt, solvate, solvate of a salt, stereoisomer, tautomer, isotope, prodrug, or complex thereof, does not reasonably provide enablement for any .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164. Tao et. al., Mar. Drugs, vol. 8, pp. 1094-1105, publ. 2010; and Teh et. al., Med. Chem. Res., vol. 25, pp. 819-823, publ. 2016, are discussed. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
	
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a compound of formula I, or a pharmaceutically acceptable salt, solvate, solvate of salt, stereoisomer, tautomer, isotope, prodrug, complex, or biologically active metabolite thereof; and methods of treatment comprising administering the aforementioned compounds. Pharmaceutical salts, complexes, tautomers, isotopes, stereoisomers, prodrugs and solvates are well-known in the art. The scope of the claims is extensive, as “metabolites” encompasses potentially thousands of other compounds, having a wide number of possible structural modifications to the compounds shown in the specific structural formula. 
 
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
The art provides ample evidence that the properties of metabolites can vary greatly. Tao teaches numerous structurally unique secondary metabolites exist from marine derived fungi, and that 86 marine products from mangrove fungi were screened in an assay for anticancer activity (Abstract; p. 1095, all para). Tao teaches that out of the 86 compounds isolated and identified from metabolites of mangrove fungi, only 11 showed potent cytotoxic activity towards five different cancer cell lines (p. 1095, last para; p. 1096, Table 1). Furthermore, the compounds isolated and identified from the metabolites varied considerably with respect to chemical structure (p. 1097, see Fig. 1; p. 1098, Fig. 2; p. 1099, Fig. 3; p. 1100, Fig. 4; p. 1101, Fig. 5). 
Teh et. al. teaches the structure activity relationship of secondary metabolites of st 2 para under Results & discussion; p. 822, Table 1). 

 (5) The relative skill of those in the art:
The relative skill of one in the art is high, inclusive of a person with an advanced degree in medicinal chemistry or biochemistry. Nonetheless, there is a great deal of unpredictability in the art regarding the properties of metabolites, and there is no guarantee that metabolites will have similar activity to the parent drug. 

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Applicants have not identified any compounds of formula I that are considered biologically active metabolites. Additionally, there is no evidence or data to suggest any metabolite would have similar activity to a compound of formula I; there is no indication in the specification that any metabolite has been synthesized or evaluated for biological activity. In light of the high unpredictability in the art regarding the properties of metabolites, there is a lack of guidance and direction for a biologically active metabolite of formula I. 

(8) The quantity of experimentation necessary:

To overcome this rejection, it is suggested that reference to metabolites be removed from the claims. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the pharmaceutical composition of claim 18”, however, claim 18 has been canceled.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, claim 19 was interpreted and examined as being dependent from claim 13. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9, 13, 19-23, 26-28, and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10752615. The instant claims are drawn to compounds having the following structural formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The instant claims are also drawn to methods of treating a protein kinase mediated disease, disorder, or condition; of modulating kinase activity in a subject; of inhibiting protein kinase in a cell or tissue; or inhibiting protein kinase activity in a subject comprising administering a compound as described above. The claims of US ‘615 are drawn to a compound having the following structural formula: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. The 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The claims of US ‘615 further recite the isoxazole ring R to be optionally substituted, and R’ and R” substituents attached to the carbocycle portion of the benzimidazole ring to be the same as recited by the instant claims (see claim 1), thus the claims of US ‘615 further encompass compounds wherein the carbocycle portion of the benzimidazole ring is further substituted with R’ and R”, and the isoxazole ring is substituted with R, as recited in the instant claims. The methods recited in the claims of the instant application and US ‘615 also significantly overlap; the instant claims and the claims of US ‘615 are therefore not patentably distinct. 


Information Disclosure Statement
The IDS filed on 2/21/20 has been considered. 

Conclusion
Claims 1-9, 13, 19-23, 26-28, and 32-33 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK

Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627